 PEPSI-COLA BOTTLING COMPANYPepsi-Cola Bottling Company of Washington, D.C.,Inc. and Brewery and Beverage Drivers, InsideWorkers, Vending Machine Servicemen andHelpers Local Union No. 67 a/w InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 5-CA-13780February 8, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge Sidney J. Barban issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in answer to the Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Pepsi-Cola Bot-tling Company of Washington, D.C., Inc., Chever-ly, Maryland, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, furnish to Breweryand Beverage Drivers, Inside Workers, Vend-ing Machine Servicemen and Helpers LocalUnion No. 67 a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, the information and docu-ments sought by the Union in its letters to theCompany dated April 8 and September 1,266 NLRB No. 271981, including information and documents re-lating to the Company's sales to Macke, B. K.Miller, United Drugs, Meyers Tobacco, K & PEnterprises, Williams Enterprises, and Mar-jack, and other similar wholesalers, for whichcommissions have not been paid as required bythe bargaining contract, including the pricescharged to those wholesalers, and the resalesof the Company's products by those wholesal-ers to other vendors.PEPSI-COLA BOTTLING COMPANY OFWASHINGTON, D.C., INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Washington, D.C., on July 8, 1982,upon an amended complaint issued on April 15, 1982(based on a charge filed on October 7, 1981). The com-plaint alleges that Brewery and Beverage Drivers, InsideWorkers, Vending Machine Servicemen and HelpersLocal Union No. 67 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein the Union Charging Party), the bargain-ing representative of an appropriate unit of employees ofPepsi-Cola Bottling Company of Washington, D.C., Inc.(herein Respondent), by letter dated September 1, 1981,requested Respondent to furnish the Union with certaininformation relevant to, and necessary for, the processingof grievances under the current collective-bargainingagreement between Respondent and the Union, and forthe administration of that agreement, which information,it is alleged, Respondent refused to furnish, in violationof Section 8(aXl) and (5) of the National Labor Rela-tions Act, as amended (herein the Act). The answer tothe complaint denies the unfair labor practices alleged,but admits allegations of the complaint sufficient to justi-fy the assertion of jurisdiction (Respondent, engaged atCheverly, Maryland, in the production and sale of softdrinks, during a recent annual period, sold and shippedfrom that facility products valued in excess of $50,000 topoints located outside the State of Maryland), and tosupport a finding that the Union is a labor organizationwithin the meaning of the Act.Upon the entire record in this case, and after due con-sideration of the briefs filed by the General Counsel andthe Respondent, I make the following:FINDINGS AND CONCLUSIONSA. IntroductionRespondent bottles Pepsi-Cola at its plant in Cheverly,Maryland, and distributes its products in the Washington,D.C., metropolitan area in large part by employees re-ferred to in the current bargaining agreement betweenthe parties as "route sales personnel" (herein called,109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefly, routemen).tIn very substantial part these route-men are paid by commission on sales and deliveries ofRespondent's products. Beginning in April 1981, officersof the Union began receiving complaints from unionmembers that Respondent, in essence, was selling itsproducts to wholesalers at such low prices that thewholesalers were able to resell those products to custom-ers who otherwise would have purchased from theroutemen, thus eliminating the commissions which theroutemen would have received on such sales. On August17, 1981, two routemen filed grievances concerning thesealleged lost commissions. As set forth in more detailhereinafter, the Union had several meetings and conver-sations with management officials concerning these com-plaints, and on two occasions made written requests ofRespondent for information concerning Respondent'ssales to, and contractual relations with, such wholesalers,which Respondent has rejected.The Union has advised Respondent that it desires totake the two grievances to arbitration, but the procedurehas remained at a standstill, the Union contending thatthey need the information sought from Respondent todecide whether the grievances have sufficient merit tojustify further formal proceedings.B. Meetings with Respondent; RequestsforInformation1. The April meetingAfter receiving complaints from union members thatthey were being deprived of commissions by Respond-ent's activities, Lawrence E. Waters, secretary-treasurerand business agent of the Union, and Roy R. Bowling,president of the Union, met with Norman Hayter, vicepresident of Respondent, with respect to the matter. Thismeeting took place in early April 1981. According toWaters, the following occurred:[WNe [Waters and Bowling] told him [Hayter] thatwe had a problem, that they [Respondent] wereselling merchandise from the dock [i.e., Respond-ent's loading platform] to these wholesalers. And, inturn the wholesalers were selling the product to ourcustomers, and our drivers are losing commission....[Hayter] said that he knew that we had a prob-lem, and that he would try to stop it. He knew ofthe problem.Waters continued that one of the wholesalers "was par-ticularly discussed, and that was the Macke VendingCompany. And he said he knew that we had a problemthere, and that he would talk to [Don] Shelton overthere." Waters stated that Hayter said that Respondenthad already cut Macke off for 2 weeks "because of theresales that they were doing," and that Hayter stated' The complaint alleges and Respondent admits that the following em-ployees of Respondent constitute an appropriate bargaining unit withinthe meaning of the Act:Drivers and route sales personnel, production employees includingvending repair personnel, premix and installation people, truck serv-ice personnel and truck mechanics. This excludes office and clericalworkers, helpers, managerial and supervisory employees, and officersof the Respondent.that he had, or would have, signed an agreement thatMacke would not sell to customers of Respondent'sroutemen, and that Respondent was doing everything inits power to stop the practice.Bowling recalled that Macke was discussed at thatmeeting, and the fact that it was selling Pepsi to one ofthe customers normally served by Respondent's route-men; that Hayter said that it would be stopped; that Re-spondent had, or would, cut off Macke for 2 weeks; andthat Hayter had a form, which Macke had or would sign"that they wouldn't sell to these accounts any more."Hayter seems to recall that at this meeting or a subse-quent meeting, he stated (in response to a complaintabout merchandise being found in a driver's territory)that "We've got a problem," but asserts that he was re-ferring to another problem, and thus not to the problemof resales by Macke or other wholesalers. He was notasked, and did not otherwise testify concerning thismeeting.Upon consideration of the entire record, and my eval-uation of the witnesses, I credit Waters as set forthabove. His account was detailed and circumstantial, andin substantial part confirmed by Bowling. Insofar asHayter testified differently, I found his testimony un-impressive.22. The April 8 request for informationBy letter dated April 8, 1981, addressed to Hayter, atRespondent's place of business, Waters requested the fol-lowing information from Respondent: "All purchases byMacke, B. K. Miller, United Drugs and Meyers Tobac-co," by months, from October 1, 1980, to March 31,1981; the same information from October 1, 1979, toMarch 31, 1980; the prices charged to those companies,by months, for the periods stated; the commissions paid,if any, to Respondent's employees for sales to such com-panies; and what, if any, of the products delivered tosuch companies were distributed to other employers,such as retail stores and liquor stores.The letter explained:What we are trying to determine is whether yourcompany has purposely and deliberately tried toavoid our collective bargaining agreement and theobligation to pay commissions. It was never intend-ed that you could use one of the companies referredto above as a subterfuge to avoid commission, butthis is precisely the problem with which we arenow confronted. This request for information is sub-mitted in conjunction with our pending grievanceswhich may result in arbitration. The information isnecessary for purposes of collective bargaining.At the hearing, Waters explained in more detail thatthe Union needed the amounts of products Respondents Hayter's testimony tended to be confused, and at times seeminglyevasive and inconsistent. Thus, Hayter's testimony at the bottom of p.159 and the top of p. 160 of the transcript apparently denying that Re-spondent had ever told the Union that Respondent had never sold toMakro, one of the wholesalers about which the Union complained, whileat the bottom of p. 160, Hayter states that he himself told this to Watersand Bowling (he believes) at a time and place he does not seem to recall.110 PEPSI-COLA BOTTLING COMPANYsold to the wholesalers since large increases in such pur-chases would indicate that the product was being resoldto customers of the routemen, as the routemen wereclaiming. This claim might be further bolstered if theprices Respondent charged these wholesalers were low.3There was no written response to Waters' letter. How-ever, about 2 or 3 weeks thereafter, Hayter told Watersthat there was nothing he could do about the request,that the Union would have to file a grievance and gothrough arbitration.3. The written grievancesOn August 17, 1981, two routemen, David E. Kearnand William G. Bazemore, filed written grievances con-cerning their alleged loss of commissions on Respond-ent's product which was delivered to their customers.Bazemore's grievance states that he was "filing a griev-ance because K & P Enterprises are selling Pepsi Prod-ucts to the following accounts, Myers Deli, ReynoldsMkt, Ted & Slims Carryout, at a price below that whichI am unable [sic] to sale [sic] them. And for which I amreceiving no commission." Kearn's grievance states: "Iwould like to know why Makro Warehouse is receivingPepsi Cola and Pepsi Products at their warehouse. I amnot receiving commissions on these products and wouldlike to know why, therefore, I am filing this grievancefor the commission."44. The second request for information; the secondmeeting with RespondentAfter receipt of the employees' written grievances,Union President Bowling interviewed some 17 to 20routemen and made a list of the accounts served by thesedrivers at which these men had found Pepsi-Cola prod-ucts which had not been sold by the routeman. Oppositemost of the accounts on this list appear the names ofwholesalers, which I infer were derived from the drivers'information as to the source of the products which theyhad observed.5The Union and Respondent met on these grievanceson or about September 8. Prior to this meeting, Waters,for the Union, sent the following letter dated September1, 1981, to Hayter:This Union believes that the Company is engagingin widespread and serious violations of the collec-tive-bargaining agreement. Specifically, the Unionbelieves that the sales of Company products havebeen and are being made without commission beingmade to the route salesmen. In order for the Unionto have all facts necessary and relevant to its evalu-ation of this assertion and to calculate commissionsowed to our members, please make the followinginformation available to the Union on or before our3 Hayter's testimony indicates that Respondent did sell its product atvarious price levels.4 Hayter's testimony was that Makro was receiving Respondent's prod-ucts from Macke.' The wholesalers named are "United Drug," "Makro," "K & P Enter-prises," and "Marjacks." Some of the notes on the list indicate that theroutemen were receiving their information from the customers.meeting scheduled for Thursday, September 8,1981, 3:00 p.m. at your offices:1. All information requested in my April 8, 1981letter to you (copy enclosed).2. All purchase orders from customers, bills oflading, invoices and/or other records which showthe volume of sales, sales prices, date of sales, anddescription of products sold to all purchasers ofcompany products for which commissions have notbeen paid to route sales personnel from April 1,1981 to date, including but not limited to transac-tions with the following firms:a) Mackeb) B. K. Millerc) United Drugsd) Meyers Tobaccoe) K & P Enterprisesf) Williams Enterprisesg) Marjack3. Sales agreements, contracts, and/or other doc-uments setting forth the terms of sale (and resale bythe purchaser of Company products) between theCompany and those firms listed above in 2(a)through 2(g) and all other firms to whom the Com-pany has sold products without having paid com-missions to route sales personnel for the periodApril 1, 1981 to date.Waters testified that the additional named companieswere derived from information secured from the route-men, that the Union was asking for similar informationconcerning unknown companies because it appeared thatnew wholesalers were becoming involved in distributingRespondent's product during this period, and lastly, thatthe Union was seeking the information set forth in para-graph 3 to determine whether Respondent's contractswith these distributors violated the collective-bargainingagreement.Waters states that at the meeting with Hayter thelatter again said that he knew that the Union had a prob-lem and he would try to correct it, but as to the griev-ances presented and the information requested, he wouldhave to consult with Respondent's attorney who was notpresent. Hayter's testimony did not concern this meeting,except as has been noted. I credit Waters as to this meet-ing.Shortly thereafter, Hayter called Waters to inform himthat Respondent's attorney had advised that Respondentnot give the information sought to the Union.5. Alleged confidentiality of information requestedThough Respondent raises an issue as to the confiden-tiality of the information sought by the Union, it never-theless agrees that Respondent "has not at any time re-fused to provide the requested information simply be-cause of its confidential nature. The Company fully rec-ognizes that confidentiality cannot serve as an absolute111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcuse for non-disclosure. Nonetheless, Pepsi is entitledto withhold confidential material until its relevance is es-tablished. ..."(Br. pp. 4-5.) At another place, Re-spondent states that "the Company has already expressedits willingness to provide the requested data, "if an arbi-trator ultimately upholds the Union's grievance." (Br. p.11.)C. The Bargaining AgreementThe current collective-bargaining agreement betweenRespondent and the Union is effective from February 25,1980, through February 26, 1983, subject to automaticrenewal absent notification. With respect to the route-men's commissions, section 1, paragraph 1, of the agree-ment provides that, in addition to a certain amount ofdaily pay, "when merchandise is sold and delivered,salespersons shall be paid commissions as follows: [therefollows a series of paragraphs providing for periodic in-creases in commission rates and other matters.]"Respondent contends that, although the contract doesnot specifically say so, this section should be read as if itstated that commissions shall be paid "when merchandiseis sold and delivered by the salesperson," and not paidwhen the product is sold or delivered by anyone else.Hayter does admit that in certain circumstances Re-spondent has paid commissions to routemen who did notpersonally sell and deliver products, but asserts that thisis a matter of Respondent's discretion.General Counsel's witnesses (union representatives), onthe other hand, contend that by past practice the route-man receives commission on the product delivered to therouteman's present or potential customers (those in thearea assigned to him to serve"), unless he is ill, or on va-cation, in which cases other rules apply.As noted, Respondent disputes this, and further main-tains that "the only past practice that exists is that it hasbeen selling directly (e.g., without using driver-salesmen)to third-party vendors since the 1960s, and the Union hasnot complained about the practice." (Br. p. 3.)In elaboration of this contention, Respondent com-plains (br. p. 7) that it was prevented from showing that,in negotiations in 1977 for the collective-bargainingagreement preceding the current agreement, this issuewas a point of controversy between the Union and Re-spondent, which assertedly was settled by a provisionwhich is contained in the current bargaining contract(sec. I, par. I.F) which permits the Union to reopen theagreement if Respondent "changes to a warehouse-deliv-ery or dock pick-up system of distribution (1) for anyretail-grocery-food-chain warehouse .... or (2) for anyretail-drug-store-chain. .. ."I have carefully reconsidered the issue and adhere tothe ruling made at the hearing. To the extent Respondentseeks to have me decide whether its interpretation of thebargaining agreement or that of the Union is correct,that would involve me in passing on the merits of thegrievances, which is not my function here.7To the6 Hayter denies that territories are assigned to routemen though Re-spondent maintains maps that appear to serve that purpose. Hayter saysthat the maps are used for other purposes.See also sec. 3, par. 5, "Grievances," of the bargaining agreement,which provides that, for the purpose of the grievance procedure, "Aextent that Respondent contends that its evidence wouldshow that the Union's grievances here are merely "frivo-lous," I find, on the basis of the entire record, and thematters set forth above, that the Union's grievances seemto be in good faith and are arguably substantial.Further, even if Respondent's offers of proof as to thispast bargaining were accepted at face value, it wouldnot, as Respondent seemed to claim at the hearing, showthat the Union had clearly and unmistakably waived itsright to raise the issues raised here.Analysis and ConclusionsRespondent refuses to give the Union certain informa-tion requested by the Union as to Respondent's contrac-tual relations with and sales and prices charged to cer-tain wholesalers who buy Respondent's product, whichthe Union claims that it needs to determine whether totake two grievances to arbitration and to assist it in theadministration of its bargaining agreement with Respond-ent,8 Respondent, asserting that the employees are notentitled to the commissions claimed under the agreement,if interpreted in light of what it says has been past bar-gaining and practice, refuses to give the informationsought until an arbitrator has determined that the griev-ances have merit. In a variation of the same argument,Respondent asserts that it is entitled to consider the in-formation requested as "confidential" until such time asan arbitrator upholds the Union's grievances, or the rel-evance of the information is established.9It is well established that a labor organization which isobligated under the Act to represent employees in a bar-gaining unit with respect to the terms and conditions oftheir employment is entitled, by operation of the statute,upon appropriate request, to such information as may berelevant to the proper performance of that obligation, in-cluding the administration of a bargaining agreement andthe determination of the merit of grievances filed underthat agreement. See N.LR.B. v. Acme Industrial Co., 385U.S. 432 (1967); Curtiss-Wright Corporation, Wright Aero-nautical Division v. N.L.R.B., 347 F.2d 61 (3d Cir. 1965).Thus, in Acme Industrial, the Supreme Court held that inrequiring an employer to furnish information to a union(in that case for the purpose of determining whether totake grievances to arbitration), the Board acts "onlyupon the probability that the desired information is rele-vant, and that it would be of use to the Union in carryingout its statutory duties and responsibilities" (emphasissupplied). Here, Respondent argues that it should not begrievance is hereby defined to be any controversy ...concerning themeaning and/or interpretation of this agreement ...."8 The Union believes, on evidence from its members, that Respondenthas become engaged in a practice whereby its product is being distribut-ed by wholesalers to vendors who are, or would be, normally served byRespondent's routemen (represented by the Union), at prices lower thanthe routemen must charge, thus depriving the routemen of commissionson such sales as provided by the bargaining agreement. The grievancesclaim such commissions.D At the hearing, Respondent also argued that the Union has impliedlywaived the right to contest the employees' right to commissions in thesecircumstances. This argument does not seem to be renewed in its brief. Inany event, it is well established that such waiver of right must be clearand unmistakable as well as consciously yielded. See Southwstern BellTelephone Company, 247 NLRB 171 (1980). 1 find no waiver here.112 PEPSI-COLA BOTTLINO COMPANYordered to disclose the information requested by theUnion because there is an asserted dispute as to themerits of the Union's grievances, and the matter there-fore should first be submitted to an arbitrator for deter-mination whether the Union needs the information re-quested. This contention has previously been consideredand rejected by the Board and the courts. Thus in AcmeIndustrial, supra, where the Supreme Court found that"[T]he only real issue in this case ...is whether theBoard must await an arbitrator's determination of the rel-evancy of the requested information before it can enforcethe union's statutory rights under § 8(aX5)," the Courtrejected this contention, holding that the Board, in or-dering the disclosure of information sought, was notacting on the merits of the grievances, but acted in aid ofthe arbitral process in assisting the Union to sift out un-meritorious grievances. See also W. A. Sheaffer Pen Com-pany, a Division of Textron, Inc., 214 NLRB 15 (1974).It further seems to me fairly evident in the circum-stances, and I find, that the information sought by theUnion here-relating to Respondent's relationships withvarious wholesalers-is reasonably relevant to theUnion's contention that Respondent was depriving unionmembers of benefits in violation of the bargaining agree-ment by means of such relationships with such wholesal-ers.On the basis of the above and the record as a whole Ifind that Respondent, in refusing to furnish the Unionwith the information and documents sought, for the rea-sons set forth, violated Section 8(aX)(1) and (5) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The bargaining unit set forth in footnote 1 herein-above is a unit appropriate for collective bargainingwithin the meaning of Section 9(a) of the Act.4. At all times material to this proceeding, the Unionwas and continues to be the exclusive representative ofthe employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5. Respondent, by failing and refusing to give theUnion the information and materials requested in theUnion's letters to Respondent dated April 8 and Septem-ber 1, 1981, with reference to Respondent's contractualand business relations with certain named companies andothers during the periods set forth, and commissions paidto Respondent's salespersons during those periods, violat-ed Section 8(a)(1) and (5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent violated the Actby its refusal and failure to supply the Union with cer-tain information requested in the Union's letters of April8 and September 1, 1981, which information is relevantand necessary to the Union's obligation to represent Re-spondent's employees in the appropriate bargaining unit,I find it necessary to order it to cease and desist and totake certain affirmative action designed to effectuate thepolicies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER 'The Respondent, Pepsi-Cola Bottling Company ofWashington, D.C., Inc., Cheverly, Maryland, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Brewery andBeverage Drivers, Inside Workers, Vending MachineServicemen and Helpers Local Union No. 67 a/w Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, the Union herein, asthe exclusive bargaining representative of its employeesin the appropriate bargaining unit set forth in footnote 1in the Decision hereinabove, by refusing or failing to fur-nish to the Union or its agents, upon request, the infor-mation and materials set forth in the Union's letters toRespondent dated April 8 and September 1, 1981, includ-ing the following: (1) all purchases from Respondentmade by the companies referred to in those letters, andthe prices charged to such companies for such purchases,for the periods set forth therein continuing until suchtime as the information is furnished to the Union, and thecommissions paid, if any, to Respondent's employees forsuch sales to such companies, and the amount, if any, ofRespondent's products delivered to such companies, re-ferred to in the Union's letters, which were distributed toother vendors; (2) all purchase orders from such compa-nies, bill of lading, invoices, and/or other records whichshow the volume of sales, sales prices, date of sales, anddescription of Respondent's products sold to such com-panies for which commissions have not been paid toroute salespersons from April 1, 1981, to the date suchinformation is furnished to the Union; (3) all sales agree-ments, contracts, and/or other documents between Re-spondent and such companies referred to in the Union'sletters, setting forth the terms of sale and resale of Re-spondent's products without commissions having beenpaid to route salespersons from April 1, 1981, until thedate such information is furnished to the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a) Furnish to the Union, upon request, the informa-tion and documents referred to and set forth above insection l,a of this Order.10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its operations at Cheverly, Maryland,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeal., the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Poted Pursu-places, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any material.(c) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."114